DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Publication No. 2010/0040481 (“Wolff”) in view of U.S. Patent No. 788,603 (“Rowell”).
Regarding Claim 47, Wolff discloses an apparatus (inter alia 3) comprising:
A carriage housing (21) comprising a carriage (22) which is rotatable (see Figs. 1-4) within the carriage housing (see particularly Fig. 6 which illustrates that the carriage housing defines a channel/groove in which the carriage rotates), and at least one tube retainer (211) offset from an axis of rotation (221) of the carriage, the at least one tube retainer configured to receive and retain a fluid tube (1) in a substantially stationary position while the carriage rotates within the carriage housing (see Figs. 1-4); and
Wherein the carriage includes a tube clamp (222, 223, 224) for rotation inside the carriage housing (see Fig. 1-4 and 6) by the carriage such that, when the fluid tube is retained by the at least one tube retainer and the carriage rotates about the axis, the tube clamp constricts or opens the tube depending on the direction of rotation of the carriage (see Figs. 1-4).
Wolff discloses the invention substantially as claimed except that the tube clamp is removable from the carriage, rather Wolff appears to illustrate that the tube clamp and carriage are integrally formed with one another. First, Examiner notes the breadth of the phrase “configured” whereby to the extent that the tube clamp is not particularly and positively required by the claim. As such, Examiner submits that the carriage of Wolff is capable of receiving any of a number of tube clamp inserts within the slot (222, 223, 224) which might enhance the clamping action of the slot (inclusive to serving as an adapter for smaller tubing).
Secondly, Rowell discloses a related apparatus (Fig. 1) which is likewise configured to occlude a received tube (11) by pinching the tubing (see Fig. 1) with a rotating/pivoting component (7 – equivalent to the carriage of Wolff) and a tube clamping section (11’) which is removably held to the rotating/pivoting component via securing bolts (14 – see Fig. 1; Ln. 75-91). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the tube clamp of the invention of Wolff to be removable from the carriage, as disclosed by Rowell, whereby it has been found that constructing a formerly integral structure as a plurality of separable pieces requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Such obvious benefits which flow naturally from such a modification which would have been immediately recognized and appreciated by the ordinary artisan include, but are not limited to, allowing the tube clamp to be replaced should the clamping surface become damaged or fail, permitting the different sized/dimensioned tube clamp surfaces to be utilized to account for tubes of different diameters and/or wall thicknesses that require a different clamping geometry, or allowing the tube clamp portion to be formed of a different, disparate material from the carriage to ensure material compatibility with the tubing (e.g. the tube clamp could be formed of a softer, low friction material with the carriage formed of a harder plastic material thereby allowing the carriage to exhibit the necessary strength characteristics to allow for movement within the carriage housing but allowing a comparatively softer material, e.g. rubber – see Rowell, of a tube clamp insert to engage the tubing to reduce abrasive wear to the tubing which might lead to damage/cracking of the tubing and leaks upon repeated clamping and unclamping).
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Publication No. 2010/0040481 (“Wolff”) in view of U.S. Patent No. 788,603 (“Rowell”) as applied above, and in further view of U.S. Patent No. 10,314,955 (“Friedman”).
Regarding Claim 48, Wolff discloses the invention substantially as claimed except the tube retainer comprises respective top and bottom tube retainers aligned through a top and bottom portion of the carriage housing at respectively vertically aligned locations. Rather Wolff only describes a singular tube retainer constructed as a bottom retainer (see Fig. 6). However, Friedman describes a related tubing clamp (105) provided on a carriage (104) rotatably received within a carriage housing (101) wherein the carriage housing comprises corresponding top (102) and bottom (108) portions each having respective top (e.g. 102c) and bottom (see generally 115 – Fig. 2) tube retainers. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the carriage housing of the invention of Wolff to have top and bottom carriage housing portions each with their respective tube retainers, as disclosed by Friedman, in order to better secure the carriage and tubing with the housing preventing the carriage from inadvertently slipping from the guiding groove and helping prevent the tubing upper end from shifting/listing thereby disrupting the efficacy of the tubing clamp.
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0040481 (“Wolff”) in view of U.S. Patent No. 788,603 (“Rowell”)  as applied above, and further in view of U.S. Patent No. 6,117,115 (“Hill”)
Regarding Claim 49, Wolff discloses the invention substantially as claimed except that that the device has a sensor arrangement to determine the position of the tube clamp. However, Hill describes a related tube clamp which comprises a housing (40) which retains a tube clamp (44) therein, the device comprising a light emitting device (inter alia 76) and an optical sensor (inter alia 78), wherein the housing is configured with a window to receive light from the light emitting device (see Fig. 6), and to pass at least a portion of the received light through the housing to the sensor when the tube clamp is received into the carriage housing, the portion of the received light comprising a pattern defined by one or more holes in the tube clamp (see Fig. 6, Fig. 8) whereby the pattern of the received light allows the device to distinguish the position of the tube clamp (Abstract) for purposes of confirming the size and functional characteristics of the received tubing.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the carriage housing of the invention of Wolff to have a window through which light provided by a light source can be received in order to interact with a pattern of holes in the tube clamp for receipt by an optical sensor, as disclosed by Hill, in order to allow the position of the tube clamp to be determined whereby the position of the tube clamp confirms the size and functional characteristics of the received tubing thereby ensuring that the device is properly assembled and operating as intended.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or are not persuasive.
Applicant first argues (Pg. 11) that “Wolff does not teach ‘a carriage housing comprising a carriage rotatable within the carriage housing”. However, this is not persuasive. Wolff discloses a multi-part apparatus comprising, inter alia, a “stationary part 21” and a “mobile part 22”, whereby Fig. 6 illustrates a geometry to the stationary part which allows for the pivot pin (221) of the carriage to be received within a corresponding opening as well as a groove/channel which allows the mobile part to slide therein (see Fig. 1-6).

    PNG
    media_image1.png
    381
    482
    media_image1.png
    Greyscale

Applicant separately argues (Pg. 11) that “Wolff does not teach… this carriage is ‘configured to receive a removable tube clamp’. First, Examiner notes the breadth of the phrase “configured” whereby to the extent that the tube clamp is not particularly and positively required by the claim. As such, Examiner contends that the slot (222, 223, 224) of the carriage (22) of Wolff is configured for, and capable of, receipt of any of a number of separate “tube clamp” apparatuses, inclusive to a tube clamp adapter which would serve to narrow the slot (222, 223, and 224) to thereby adapt the carriage to clamp smaller diameter tubes.
Furthermore, Examiner presents additional modification, in view of Rowell, to obviate constructing a tube clamp insert which is particularly removable from the carriage to permit replacement or permitting the use of dissimilar materials. It has been found that constructing a formerly integral structure as a plurality of separable components requires only routine and customary skill in the art.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/17/2022